 

Exhibit 10.1

 



FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT AND
STOCKHOLDER AGREEMENT

 

THIS AMENDMENT (this “Amendment”) is made and entered into as of November 26,
2019 by and between OncoSec Medical Incorporated (“Issuer”) and Grand Decade
Developments Limited, a British Virgin Islands limited company and a wholly
owned subsidiary of China Grand Pharmaceutical and Healthcare Holdings Limited,
(“Purchaser”) to amend the (i) Stock Purchase Agreement dated as of October 10,
2019 (the “Stock Purchase Agreement”) by and between Purchaser and Issuer and
(ii) Stockholder Agreement dated as of October 10, 2019 (the “Stockholder
Agreement” and, together with the Stock Purchase Agreement, the “Agreements”) by
and between Purchaser and Issuer. Capitalized terms used herein but not defined
shall have the meanings ascribed to them in the Agreement.

 

RECITALS

 

WHEREAS, Purchaser and Issuer entered into the Agreements pursuant to which
Purchaser agreed to acquire shares of Issuer’s Common Stock on the terms and
subject to the conditions as set forth in the Agreements; and

 

WHEREAS, Issuer and Purchaser now wish to amend certain provisions of the
Agreements as set forth in this Amendment.

 

NOW, THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, Issuer and Purchaser agree to amend the Agreements as
follows:

 

AGREEMENT

 

Section 1. Amendments to the Stock Purchase Agreement.

 

  A. Amendment to Article 3.

 

Section 3.2 of the Stock Purchase Agreement is hereby deleted in its entirety
and replaced with the following:

 

“3.2 Corporate Authorization.

 

  (a) The execution, delivery and performance by Issuer of this Agreement and
the consummation by Issuer of the transactions contemplated hereby are within
Issuer’s corporate powers and, except for Issuer Stockholder Approval (as
defined below), have been duly authorized by all necessary corporate action on
the part of Issuer. The affirmative vote of a majority of the total votes cast
(the “Issuer Stockholder Approval”) is the only vote of the holders of any class
or series of capital stock of Issuer necessary to approve this Agreement and the
transactions contemplated hereby, including in connection with the Bylaws
Amendment and any necessary approvals under Nasdaq rules. Issuer has duly
executed and delivered this Agreement and, assuming due authorization, execution
and delivery by Purchaser, this Agreement constitutes a valid and binding
obligation of Issuer enforceable against Issuer in accordance with its terms
(subject to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other laws affecting creditors’ rights generally
and general principles of equity).

 



   

 

 

  (b) At a meeting duly called and held, the Board affirmatively (i) determined
that this Agreement and the transactions contemplated hereby are fair to,
advisable and in the best interests of Issuer and its stockholders, (ii)
approved and adopted this Agreement and the Bylaws Amendment and the
transactions contemplated hereby and thereby in accordance with the requirements
of the NRS and Nasdaq rules, (iii) waived Issuer’s expectations as to corporate
opportunities presented to Purchaser and certain related parties and (iv)
resolved to recommend the approval of this Agreement and the transactions
contemplated hereby, including the Bylaws Amendment, by the stockholders of
Issuer (such recommendation, the “Issuer Board Recommendation”).”

 

  B. Amendments to Article 5.

 

(i) Section 5.3 of the Stock Purchase Agreement is hereby deleted in its
entirety and replaced with the following:

 

“5.3 Issuer Stockholder Meeting.

 

(a) As promptly as reasonably practicable (and in any event within five Business
Days after the date hereof), Issuer shall prepare (and shall give Purchaser a
reasonable opportunity to review and comment on) and file the Issuer Proxy
Statement with the SEC. Issuer shall use its reasonable best efforts to cause
the Issuer Proxy Statement to be cleared by the SEC as soon as practicable after
the date hereof and to be mailed to its stockholders as promptly as practicable
thereafter. Issuer shall use its reasonable best efforts to ensure that the
Issuer Proxy Statement, and any amendments or supplements thereto, comply in all
material respects with the rules and regulations promulgated by the SEC under
the 1934 Act and comply in all respects with all applicable requirements under
the NRS (including NRS 92A.300 through 92A.500, inclusive) and the Charter
Documents. Issuer and Purchaser shall cooperate with one another (i) in
connection with the preparation of the Issuer Proxy Statement and (ii) in
determining whether any action by or in respect of, or filing with, any
Governmental Authority is required, or any actions, Consents or waivers are
required to be obtained from parties to any material Contracts or in connection
with the consummation of the transactions contemplated by this Agreement. In
addition, Issuer and Purchaser shall use their respective reasonable best
efforts to take such actions or make any such filings and furnish information
required in connection therewith or with the Issuer Proxy Statement, and timely
seek to obtain such actions, Consents or waivers from parties under such
material Contracts.

 



2

 



 

(b) Issuer shall cause a meeting of its stockholders (the “Issuer Stockholder
Meeting”) to be duly called and held as promptly as reasonably practicable after
the SEC or its staff advises that it has no further comments on the Issuer Proxy
Statement or that Issuer may commence mailing the Issuer Proxy Statement for the
purpose of voting on the approval of this Agreement and shall comply with all
Applicable Law with respect to such meeting and the solicitation of proxies in
connection therewith. Issuer shall cause the Issuer Proxy Statement to comply in
all respects with the applicable provisions of the NRS and the Charter
Documents, and to be mailed to the stockholders of Issuer as of the record date
established for Issuer Stockholders Meeting as promptly as reasonably
practicable thereafter. Issuer shall use its reasonable best efforts to solicit
from Issuer’s stockholders proxies in favor of the approval of this Agreement
and the transactions contemplated hereby, and shall take all other action
necessary or advisable to secure Issuer Stockholder Approval.

 

(c) Any adjournment, delay or postponement of Issuer Stockholder Meeting shall
require the prior written consent of Purchaser; provided that Issuer shall be
permitted to adjourn, delay or postpone Issuer Stockholder Meeting (i) with the
consent of Purchaser (such consent not to be unreasonably withheld, conditioned
or delayed) for the absence of a quorum or (ii) after consultation with
Purchaser, solely to the extent necessary to ensure that any legally required
supplement or amendment to the Issuer Proxy Statement is provided to the
stockholders of Issuer with adequate time to review. Purchaser may require
Issuer to adjourn, delay or postpone Issuer Stockholder Meeting for up to five
days or as otherwise agreed by the parties (but prior to the date that is two
Business Days prior to the End Time) to solicit additional proxies necessary to
obtain Issuer Stockholder Approval. Once Issuer has established a record date
for Issuer Stockholder Meeting, Issuer shall not change such record date or
establish a different record date for Issuer Stockholders Meeting without the
prior written consent of Purchaser, unless required to do so by Applicable Law
or Issuer’s organizational documents. Without the prior written consent of
Purchaser, the approval of this Agreement and the transactions contemplated
hereby shall be the only matter (other than matters of procedure and matters
required by Applicable Law to be voted on by Issuer’s stockholders in connection
with the approval of this Agreement and the transactions contemplated hereby)
that Issuer shall propose to be acted on by the stockholders of Issuer at Issuer
Stockholder Meeting.”

 



3

 

 

(ii) The following shall be added as Section 5.12 of the Stock Purchase
Agreement:

 

“5.12 Articles Amendment.

 

(a) As soon as practicable following the Closing Date, Issuer shall call its
annual meeting of the Company’s stockholders to obtain the requisite stockholder
approval to effect the Articles Amendment in the form attached hereto as Exhibit
D (which form shall not be amended or otherwise modified without prior written
consent of Purchaser and 70% of the Board). Purchaser hereby agrees to vote in
favor of the Articles Amendment at any applicable meeting of Issuer’s
stockholders in which the Articles Amendment is presented for stockholder
approval.

 

(b) At the time the proxy statement to be filed with the SEC in connection with
the Company’s annual meeting and the Articles Amendment (the “Second Proxy
Statement”) or any amendment or supplement thereto is first mailed to
stockholders of Issuer, at the time such stockholders vote on approval of the
Articles Amendment, the Second Proxy Statement, as supplemented or amended, if
applicable, will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

(c) As soon as practicable following the Closing Date (and in any event within
15 Business Days after the date thereof), Issuer shall prepare (and shall give
Purchaser a reasonable opportunity to review and comment on) and file the Second
Proxy Statement with the SEC. Issuer shall use its reasonable best efforts to
cause the Second Proxy Statement to be cleared by the SEC as soon as practicable
after the date thereof and to be mailed to its stockholders as promptly as
practicable thereafter. Issuer shall use its reasonable best efforts to ensure
that the Second Proxy Statement, and any amendments or supplements thereto,
comply in all material respects with the rules and regulations promulgated by
the SEC under the 1934 Act and comply in all respects with all applicable
requirements under the NRS (including NRS 92A.300 through 92A.500, inclusive)
and the Charter Documents. Issuer and Purchaser shall cooperate with one another
in connection with the preparation of the Second Proxy Statement.

 

(d) Issuer shall cause its annual meeting of its stockholders (the “Second
Stockholder Meeting”) to be duly called and held as promptly as reasonably
practicable after the SEC or its staff advises that it has no further comments
on the Second Proxy Statement or that Issuer may commence mailing the Second
Proxy Statement for the purpose of voting on the approval of the Articles
Amendment and shall comply with all Applicable Law with respect to such meeting
and the solicitation of proxies in connection therewith. Issuer shall cause the
Second Proxy Statement to comply in all respects with the applicable provisions
of the NRS and the Charter Documents, and to be mailed to the stockholders of
Issuer as of the record date established for the Second Stockholder Meeting as
promptly as reasonably practicable thereafter. Issuer shall use its reasonable
best efforts to solicit from Issuer’s stockholders proxies in favor of the
approval of the Articles Amendment, and shall take all other action necessary or
advisable to secure the requisite stockholder approval.

 



4

 

 

(e) Any adjournment, delay or postponement of the Second Stockholder Meeting
shall require the prior written consent of Purchaser; provided that Issuer shall
be permitted to adjourn, delay or postpone the Second Stockholder Meeting (i)
with the consent of Purchaser (such consent not to be unreasonably withheld,
conditioned or delayed) for the absence of a quorum or (ii) after consultation
with Purchaser, solely to the extent necessary to ensure that any legally
required supplement or amendment to the Second Proxy Statement is provided to
the stockholders of Issuer with adequate time to review. Purchaser may require
Issuer to adjourn, delay or postpone the Second Stockholder Meeting for up to
five days or as otherwise agreed by the parties (but prior to the date that is
two Business Days prior to the End Time) to solicit additional proxies necessary
to obtain the requisite stockholder approval. Once Issuer has established a
record date for the Second Stockholder Meeting, Issuer shall not change such
record date or establish a different record date for the Second Stockholder
Meeting without the prior written consent of Purchaser, unless required to do so
by Applicable Law or Issuer’s organizational documents. Without the prior
written consent of Purchaser, the approval of the Articles Amendment, electing
directors and appointing auditors shall be the only matters (other than matters
of procedure and matters required by Applicable Law to be voted on by Issuer’s
stockholders in connection with the approval of the Articles Amendment) that
Issuer shall propose to be acted on by the stockholders of Issuer at the Second
Stockholder Meeting.”

 

  C. Amendment to Article 7.

 

Section 7.8 of the Stock Purchase Agreement is hereby deleted in its entirety
and replaced with the following:

 

“7.8 Issuer Approvals.

 

Issuer shall have obtained Issuer Stockholder Approval for this Agreement and
the transactions contemplated hereby. The Bylaws Amendment shall have been
approved and adopted by the Board.”

 



5

 

 

  D. Amendment to Article 8.

 

Section 8.5 of the Stock Purchase Agreement is hereby deleted in its entirety
and replaced with the following:

 

“8.5 Issuer Stockholder Approval.

 

Issuer shall have obtained Issuer Stockholder Approval for this Agreement and
the transactions contemplated hereby, including any necessary approvals under
Nasdaq rules.”

 

  E. Amendment to Article 10.

 

Section 10.1 of the Stock Purchase Agreement is hereby deleted in its entirety
and replaced with the following:

 

“10.1 Termination.

 

(a) The obligation of Issuer to sell, and Purchaser to purchase, the Purchased
Shares on the Closing Date may be terminated:

 

(i) by the mutual consent of Purchaser and Issuer;

 

(ii) by either Party if the Closing shall not have occurred on or before March
31, 2020 (the “End Time”); provided that the right to terminate this Agreement
pursuant to this Section 10.1(a)(ii) shall not be available to any Party whose
breach of any representation, warranty, covenant, agreement or provision of this
Agreement has caused or resulted in the failure of the Closing to occur by the
End Time;

 

(iii) by Purchaser if (i) any condition in Article 7 becomes impossible to
perform or satisfy (other than as a result of a material breach or default by
Purchaser in the performance of its obligations hereunder) and the performance
of such condition has not been waived by Purchaser in writing at or prior to the
Closing Date or (ii) Issuer materially breaches any of its covenants or
agreements contained herein and such breach is not cured (if capable of being
cured) within ten (10) days after written notice of such breach;

 

(iv) by Issuer if (i) any condition in Article 8 becomes impossible to perform
or satisfy (other than as a result of a material breach or default by Issuer in
the performance of its obligations hereunder) and the performance of such
condition has not been waived by Issuer in writing at or prior to the Closing
Date or (ii) Purchaser materially breaches any of its covenants or agreements
contained herein and such breach is not cured (if capable of being cured) within
ten (10) days after written notice of such breach; or

 

(v) by Purchaser if the Closing has not occurred within ten (10) Business Days
of the satisfaction of the conditions set forth in Article 8 (so long as at the
time of Purchaser’s termination pursuant to this clause (v), Purchaser is not
then in material breach or default in the performance of its obligations
hereunder), which shall constitute a material breach by Issuer.

 



6

 

 

(b) Upon termination, this Agreement shall be terminated in its entirety and
each provision of this Agreement shall have no further force and effect, except
for Article 9 and Section 11.2, each of which shall survive; provided that no
such termination shall relieve any party from any liability or damages resulting
from a willful and material breach of any of its representations, warranties,
covenants or agreements set forth in this Agreement or fraud, in which case the
non-breaching party shall be entitled to all rights and remedies available at
law or in equity; provided further that in the event of a termination of this
Agreement related to a material breach of this Agreement by Issuer, Issuer shall
pay to Purchaser (by wire transfer of immediately available funds), promptly
(but in no event more than three (3) Business Days) following such termination,
a termination fee in the amount of $1,200,000.”

 

Section 2. Amendment to the Stockholder Agreement.

 

  A. Amendment to Section 3.

 

Section 3 of the Stockholder Agreement is hereby deleted in its entirety and
replaced with the following:

 

“3. Voting Requirements.

 

(a) Until such time that Buyer Beneficially Owns less than 40% of the Purchased
Shares, none of the actions set forth in this Section 3 below shall be taken by,
or on behalf of, directly or indirectly, the Company (or any Subsidiary thereof)
without the approval of at least 70% of the members constituting the entire
Board of Directors, and until such time that Buyer Beneficially Owns less than
70% of the Purchased Shares, none of the actions set forth in this Section 3
below shall be taken by, or on behalf of, directly or indirectly, the Company
(or any Subsidiary thereof) without the consent of Buyer:

 

(i) Amending the Articles of Incorporation or the Bylaws;

 

(ii) Increasing the size of the Board of Directors to more than nine;

 

(iii) Declaring, setting aside or paying any dividend or other distribution
(whether in cash, stock or property or any combination thereof);

 

(iv) Redeeming, repurchasing or otherwise acquiring any Issuer Securities;

 



7

 

 

(v) Issuing, pledging, disposing of, transferring, encumbering, granting,
selling or otherwise delivering, or authorizing the issuance, pledge, disposal
of, transfer, encumbrance, grant, sale or other delivery of, any Issuer
Securities; provided, however, that issuances of an Issuer Security pursuant to
an Issuer Stock Option or Issuer Warrant existing as of the date hereof or under
the ESPP shall not require the approval of 70% of the Board of Directors or the
consent of Buyer unless such issuance would result in Buyer and Sirtex Medical
US Holdings, Inc., in the aggregate, holding, directly or indirectly, less than
50.1% of any class or series of Issuer Securities on a fully diluted basis
(taking into account all options, warrants, convertible securities and
obligations to issue the same);

 

(vi) Creating or incurring any indebtedness or Lien on any of the Company’s or
its Subsidiaries’ assets, in excess of $250,000;

 

(vii) Selling, assigning, leasing, licensing or otherwise transferring,
abandoning, disposing of or permitting to lapse any of the Company’s or its
Subsidiaries’ assets;

 

(viii) Incurring any capital expenditures or any obligations or liabilities in
respect thereof in excess of $500,000;

 

(ix) Approving the Company’s annual budget;

 

(x) Making any loans, advances or capital contributions to, or investments in,
any other Person;

 

(xi) Entering into any agreement with a Related Party; and

 

(xii) Rescinding the corporate opportunity waiver approved by the Board of
Directors pursuant to Section 3.2(b)(iii) of the SPA.”

 

Section 3. Miscellaneous.

 

  A. Provisions Still Effective. Except as expressly amended by Section 1 and
Section 2 of this Amendment, all provisions, terms and conditions of the
Agreements shall continue in full force and effect.         B. Representations.
Each of Issuer and Purchaser represent that they have taken all action necessary
to make this Amendment effective against them, as applicable and that the person
signing this Amendment on their behalf has been duly authorized to execute and
deliver this Amendment.         C. Governing Law. Except to the extent that
mandatory principles of Applicable Law require the application of the NRS, this
Amendment shall be governed by and construed in accordance with the laws of the
State of New York, without giving effect to any choice or conflict of law
provision or rule (whether of the State of New York or any other jurisdiction)
that would cause the application of laws of any jurisdiction other than those of
the State of New York.         D. Execution by Facsimile and in Counterparts.
This Amendment may be executed by delivery of a facsimile copy of an executed
signature page with the same force and effect as the delivery of an originally
executed signature page. This Amendment may be executed in counterparts, each of
which shall be considered an original instrument, but all of which shall be
considered one and the same agreement, and shall become binding when one or more
counterparts have been signed by each of the parties hereto and delivered to the
other parties.

 

[Remainder of Page Intentionally Left Blank]

 



8

 

 

IN WITNESS WHEREOF, each of Issuer and Purchaser have executed this Amendment as
of the first date written above.

 

  Issuer:         oncosec medical incorporated       By: /s/ Daniel J. O’Connor
  Name: Daniel J. O’Connor   Title: Chief Executive Officer and President      
  Purchaser:         GRAND DECADE DEVELOPMENTS LIMITED         By: /s/ Zhou Chao
  Name: Zhou Chao   Title: Authorized Representative

 

[Signature Page to First Amendment to Stock Purchase Agreement]

 



   

 

 

